                        UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA            )
                                    )           CRIMINAL DOCKET
VERSUS                              )
                                    )           No.: 16-092
JOHNNY DOMINGUE                     )
                                    )           SECTION: “L” MAG. 2
______________________________________________________________________________

              EX PARTE/ CONSENT MOTION TO AMEND JUDGMENT

       NOW INTO COURT comes defendant Johnny Domingue, who through undersigned

counsel, respectfully request this Honorable Court amend the Judgment submitted by the Court

on March 7, 2019.

                                                  1.

       The defendant, Johnny Domingue, pleaded guilty to counts one and two of the

second superseding indictment, respectfully 21 U.S.C. 841 (a)(1), (b)(1)(c) Possession

with Intent to Distribute Cocaine and 18 U.S.C. 371 Conspiracy to Commit Conversion

of Property by a Government Officer.



                                                  2.

       On March 7, 2019 the defendant is sentenced to 21 months for each count, to run

concurrent.

                                                  3.

       Undersigned counsel submits that defendant has served 34 months in federal

custody and requests that this Honorable Court amend the Judgment to reflect “time

served.”

                                                                                PAGE 1 OF 2
       WHEREFORE, for the reasons stated herein, the defendant respectfully requests

that this Honorable Court amend the Judgment submitted by the Court on March 7, 2019 to

reflect “time served.”

                                                      _s/Sherman Q. Mack______________
                                                      SHERMAN Q. MACK, LSBA 26769
                                                      Attorney for Johnny Domingue
                                                      Post Office Box 95
                                                      Albany, Louisiana 70711
                                                      (225) 567-9060




                                 CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing Motion to Amend Judgment was this date

electronically filed with the Clerk of Court using the Court’s CM/ECF system. Notice of this

filing will be sent to all counsel of record by operation of the Court’s electronic filing system.

                               _______s/Sherman Q. Mack_____
                                       Sherman Q. Mack




                                                                                      PAGE 2 OF 2
